Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Trent Hoffman on 1/24/2022.

IN THE CLAIMS:
1. (Currently Amended) An actuation arrangement for a thrust reverser, comprising:
a carrier configured to translate along a track disposed on a frame of the thrust reverser wherein the track comprises a first groove and a second groove; 
a linear actuator configured to be coupled to the frame, the linear actuator comprises an actuator housing and a moveable member, the moveable member configured to extend across the carrier, and the carrier comprising an actuator groove at least partially through which the moveable member extends;
a first link configured to be pivotally coupled to the carrier, wherein the carrier is configured to move a first reverser door between a first stowed position and a first deployed position via the first link; and
a second link configured to be pivotally coupled to the carrier, wherein the carrier is configured to move a second reverser door between a second stowed position and a second deployed position via the second link;
wherein the carrier is configured to move [[a]]the first reverser door between [[a]]the first stowed position and [[a]]the first deployed position in response to the carrier translating along the track; and
the first link and the second link are disposed in a first plane, and the first groove and the second groove are in a second plane, the first plane spaced apart from the second plane.

2. (Canceled)

3.	(Currently Amended) The actuation arrangement of claim [[2]]1, wherein the carrier is driven by the linear actuator.

4.	(Previously Presented) The actuation arrangement of claim 3, wherein the carrier is configured to react loads that are parallel to a line-of-action of the linear actuator from the first link into the linear actuator and configured to react loads that are non-parallel to the line-of-action of the linear actuator from the first link into the track.

5.	(Canceled)

6.	(Currently Amended) The actuation arrangement of claim 1, wherein the carrier comprises a first track lug and the is configured to receive 

7.	(Currently Amended) The actuation arrangement of claim 6, wherein the carrier comprises a second track lug and the is configured to receive the second track lug, wherein the first track lug comprises a rectangular geometry and the second track lug comprises a round geometry.

8.	(Original) The actuation arrangement of claim 6, wherein the first track lug comprises a cutout configured to reduce a surface area of the first track lug in contact with the track.

9.	(Original) The actuation arrangement of claim 7, further comprising a liner disposed in the first groove, wherein the first track lug is configured to contact a wear surface of the liner.

10-20.	(Canceled)

21.	(Previously Presented) The actuation arrangement of claim 1, wherein the frame comprises an annular structure.

22.	(Currently Amended) The actuation arrangement of claim 21, wherein is circumferentially displaced from the second groove with respect to the annular structure.

23.	(Canceled)

24.	(Currently Amended) The actuation arrangement of claim [[23]]1, wherein the moveable member is disposed in the first plane.
Election/Restrictions
Claims 1, 3-4, 6-9, 21-22, 24 are allowable. The species restriction requirement, as set forth in the Office action mailed on 8/12/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 1 and 2 is withdrawn.  Claims 7, 9, directed to a non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-4, 6-9, 21-22, 24 are allowed.
The following is an examiner’s statement of reasons for allowance: US 5392991 and US 3024605 teach carriers and moveable members, the moveable members extending across the carrier, but fails to teach, in combination with the other claim limitations, the track comprises a first groove and a second groove, the first link and the second link are disposed in a first plane, and the first groove and the second groove are in a second plane, the first plane spaced apart from the second plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741